Citation Nr: 1753634	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  13-21 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) of both knees and degenerative medial meniscus and chondromalacia of the left patella, prior to January 30, 2014, and for DJD of the left knee with degenerative medial meniscus and chondromalacia of the left patella thereafter.  

2.  Entitlement to a rating in excess of 10 percent for instability of the left knee since May 3, 2017.

3.  Entitlement to an initial disability rating in excess of 10 percent for DJD of the right knee since January 30, 2014.  
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991 and from November 2004 to March 2007.  The Veteran also had a period of active duty for training (ACDUTRA) from May 1988 to September 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal of April 2009 and April 2014 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a November 2015 decision, the Board denied the issues of entitlement to initial increased disability ratings for service-connected left and right knee disabilities.  The Veteran subsequently appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  The issue was remanded to the Board for additional development and adjudication pursuant to a September 2016 Order by the Court in accordance with a Joint Motion for Remand (Joint Motion).  In February 2017, the Board remanded the case to the RO for compliance with the Joint Motion.  

In a May 2017 rating decision, the RO awarded a separate 10 percent rating for instability of the left knee, effective May 3, 2017.  As this rating was awarded in the course of the appeal of the initial rating assigned for the left knee disability, it is a part of the current appeal seeking a higher rating for the left knee disability and the Board has characterized the issues accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The April 2017 VA examination is inadequate, as the examiner recorded the Veteran's complaints of flare-ups in both knees, worse in the left knee, with weather changes and with prolonged standing and/or walking.  There was no information given regarding the duration and severity of the flare-ups and any associated symptoms.  The examiner indicated that there were no additional limitations or functional impairment in the right knee and any additional limitations in the left knee as a result of flare-ups could not be assessed in the left knee without resorting to speculation because the examination was not conducted during a flare-up.  However, observation of functional impairment during a flare-up is not a prerequisite to offering an opinion that estimates the degree of additional limitation of motion.  A new VA examination is needed to elicit specific information regarding the reported flare-ups of the Veteran's left and right knee disabilities, and if the examination is not conducted during such flare-ups, to use this information to characterize additional functional loss during such flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records from May 2017 to the present.

2.  After obtaining the records requested in item 1, schedule the Veteran for an appropriate VA examination with a clinician with appropriate expertise in order to ascertain the severity of her service-connected right and left knee disabilities.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.  The appropriate Disability Benefits Questionnaire(s) (DBQs) should be filled out for this purpose, if possible.

With respect to providing an opinion regarding functional loss, including during flare-ups, the examiner is advised that the Veteran is competent to report limitation during flare-ups and that statements about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment from flares can be used to estimate additional range of motion loss, if deemed possible.  If the examiner is unable to provide an opinion in terms of loss of range-of-motion, to include as based on the Veteran's statements, he or she must fully explain why such detail feasibly could not be determined.  This explanation must provide the basis for the conclusion that any such findings would be speculative and the precise facts that cannot be determined.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




